Opinion by
Johnson, J.
It appeared from the record herein that, before filing
the instant entry, the broker submitted to the appraiser a submission sheet requesting information as to value. The appraiser returned same, stating that he had no current information, and the broker thereupon made entry at the invoice value of $80 each, which apparently represented export value. It further appeared that the broker intended to enter the merchandise at its proper value, to wit, *340a foreign value of 1,680 Austrian schillings per unit, plus an American turnover tax of 3.4 percent, plus $10 in American currency, for packing. At the time of entry, the broker knew that said foreign value represented the proper value of the importation, but inadvertently he entered at the export value. Counsel for the Government stated that the petition was investigated by special agents in Philadelphia and that no information was developed during the investigation indicating any intention to defraud the revenue of the United States. Upon a full consideration of the entire record, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.